Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 28, 2021

                                       No. 04-20-00051-CV

                                  MEDFINMANAGER, LLC,
                                        Appellant

                                                 v.

                                          John SALAS,
                                            Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-22706
                           Honorable Karen H. Pozza, Judge Presiding

                                         ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        We ORDER that the parties may file supplemental letters providing relevant citations to
the record and legal authority, addressing whether appellant MedFinManager, LLC made in the
trial court, and preserved for appeal, the argument that its breach of contract claim encompasses
oral contracts, evidenced by accounts receivable, exclusive of the “Contract for
Payment/Medical Lien.”

       Appellant’s supplemental letter is due by May 5, 2021. Appellee’s supplemental letter
will be due five days after the filing of appellant’s supplemental letter. Each party’s
supplemental letter is limited to 1,000 words and should only address the issue listed in this
order.

           It is so ORDERED on April 28, 2021.

                                                            PER CURIAM


           ATTESTED TO: ______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT